On May 5, 1993, this court stayed the execution of sentence in this cause pending exhaustion of state post-conviction remedies. On February 1, 1995, this court declined jurisdiction and dismissed the appeal and, on March 15, 1995, denied appellant’s motion for rehearing in case No. 94-2165, which was pending as a post-conviction case. On July 6, 1994, this court affirmed the judgment of the court of appeals and, on August 24, 1994, denied appellant’s motion for rehearing in case No. 94-854. Appellee has filed a motion requesting that this court set an execution date. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that the stay of execution entered in this cause on May 5, 1993, be and is hereby revoked.
IT IS HEREBY ORDERED by this court that said sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Thursday, the 7th day of September, 1995, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that said Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Hamilton County.